ORDER

RADER, Circuit Judge.
Artemio Miñado responds to the issue whether this petition for review should be dismissed as frivolous.
Miñado petitioned this court for review of a Merit Systems Protection Board decision denying his request for an annuity under the Civü Service Retirement System (CSRS). In the initial decision, the administrative judge (AJ) found no evidence that Müado ever made CSRS contributions. The AJ' determined that Mülado was not entitled to a CSRS annuity because his service between 1946 and 1947 was less than five years and his subsequent service was pursuant to excepted indefinite or temporary appointments. See Rósete v. Office of Personnel Management, 48 F.3d 514 (Fed.Cir.1995) (upholding OPM’s interpretation that an indefinite appointment is excluded from to dismiss appeal as frivolous when appeal presents no arguably meritorious issue for consideration). Accordingly,
IT IS ORDERED THAT:
(1) Miüado’s petition for review is dismissed.
(2) Mifiado’s motion for leave to proceed in forma pauperis is moot.
(3) If Mülado files another document with this court and, upon review, it is determined that the arguments are frivolous, this court wül consider the imposition of monetary sanctions.